The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 12/27/2021.
4.	Claims 1-3, 5-6, and 8-11 are currently pending.
5.	Claims 1-3 and 8 have been amended.
6.	Claims 4 and 7 have been cancelled.
7.	Claims 10-11 have been added.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Drawings
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first region of the member has the entire thickness that is different from the entire thickness of the second region of the member” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1:
	The limitations “wherein the member is configured such that the total surface area per volume of the member in an entirety of the first region differs from the total surface area per volume of the member in an entirety of the second region of the member” have no support in the specification as originally filed. Specifically, nothing relates the surface area per volume of the entirety of the regions to each other. 
Regarding claims 2-3:
	Claims 2-3 are rejected for the same reasons as claim 1 above.
Regarding claims 5-6 and 8-10:

Regarding claim 11:
	The limitations “wherein the first region of the member has the entire thickness that is different from the entire thickness of the second region of the member” have no support in the specification as originally filed. Specifically, nothing relates the entire thicknesses of the regions to each other. 
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
	Claim 1 sets forth “the first region is provided on the baffle”. However, claim 1 previously sets forth that the baffle includes a first region. This is contradictory. For purposes of prosecution on the merits, examiner is interpreting this limitation to impart no additional structure.
Regarding claims 2-3, 5-6, and 8-11:
	Claims 2-3, 5-6, and 8-11 are rejected at least based on their dependency from claim 1.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 2 merely attempts to define the location of the first region and second region (which was already done in claim 1). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1-2 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2004/0149214) in view of Komiya et al (US 2003/0094135).
Regarding claim 1:
	Hirose teaches a substrate processing apparatus (vacuum processing apparatus, 6) [fig 6-7 & 0051] comprising: a processing vessel (processing chamber, 41) [fig 6-7 & 0052]; a radio frequency power supply configured to supply radio frequency (RF) current (it is noted that this is a standard CCP system – see electrode 55 and disclosure that plasma is generated. Therefore, an RF power supply is inherently present. Otherwise, it would be impossible to generate a plasma) [fig 6-7 & 0055, 0058]; a shutter (shutter) that is configured to open and close the processing vessel (41) [fig 6-7, 8b & 0062, 0068], and a member (evacuation plate, 56) electrically connected to the processing vessel (potential equal to the potential of the processing chamber) [fig 6-7, 8b & 0056, 0062, 0068], the member (56) including: a first region (portion of 56 aligned with shutter) that includes an entire thickness of the member and is overlapped in planar view with an imaginary circular sector defined by a chord as a width of the shutter in a 
	Hirose does not specifically teach wherein the member is configured such that the total surface area per volume of the member in an entirety of the first region differs from the total surface area per volume of the member in an entirety of the second region of the member.
	Komiya teaches a total surface area per volume of the member in an entirety of a first region (left portion of 29) differs from the total surface area per volume of the member in an entirety of a second region of the member (right portion of 29) [fig 6-7, 11-12 & 0052].
	Hirose and Komiya are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the member of Hirose to to have a different total surface area per volume in first and second regions, as in Komiya, to obtain circumferentially uniform flow rates of a gas flowing on the wafer [Komiya – 0052].
Although taught by the cited prior art, the claim limitations “in order to adjust impedance of the member” are functional limitations and do not impart any additional In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 2:
The claim limitations “wherein the total surface area per volume of the entirety of the first region of the member and the total surface area per volume of the entirety of the second region are determined based on a central angle of the shutter and a conjugate angle of the central angle of the shutter in a cross-sectional view seen from an axial direction of a central axis of the processing vessel, the central angle being formed by a line from a center of the processing vessel to an end of the shutter and by a line from the center of the processing vessel to another end of the shutter” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The limitations merely describe a method of determining.
Regarding claim 8:
	Hirose teaches the member (56) is electrically connected to the processing vessel (potential equal to the potential of the processing chamber) [fig 6-7, 8b & 0056, 
Although taught by the cited prior art, the claim limitations “the baffle plate is configured such that impedance of a first path of the RF current passing through the processing vessel and the first region of the baffle plate via the shutter is substantially equal to impedance of a second path of the RF current passing through the processing vessel and the second region of the baffle plate and not passing through the shutter” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. It is once again noted that regions are randomly defined sections of a whole – first and second regions may be defined such that the impedance paths are substantially equal; thereby meeting the limitations of the claim [fig 6-7, 8b & 0062, 0068].
Regarding claim 9:
	Hirose teaches the first region is defined as a predetermined circumferential angle of the baffle plate (56) that faces the shutter (shutter) and the second region is defined as subtracting the predetermined circumferential angle of the baffle plate (56) from 360° (it is noted that regions are randomly defined sections of a whole – first and 
Regarding claim 10:
	Hirose teaches the member in the first region (portion of 56 aligned with shutter) has a surface shape that is different (smaller arc of 56) that is different from a surface shape (larger arc of 56) of the member in the second region (remaining portion of 56) [fig 6-7, 8b & 0062, 0068].
Regarding claim 11:
	Modified Hirose teaches the first region of the member (left portion of 29) has the entire thickness that is different from the entire thickness of the second region of the member (right portion of 29) [Komiya - fig 11-12 & 0052].
19.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2004/0149214) in view of Komiya et al (US 2003/0094135) as applied to claims 1-2 and 8-11 above, and further in view of Fink (US 2003/0092278) with substantiating evidence provided by Sato et al (US 2005/0103440).
The limitations of claims 1-2 and 8-11 have been set forth above.
Regarding claim 3:
Modified Hirose does not specifically teach the total surface area per volume of the entirety of the first region of the member is configured to differ from the total surface area per volume of the entirety of the second region of the member, by causing a shape of a hole formed in the first region of the member to differ from a shape of a hole formed in the second region of the member, or by causing a number of holes per unit area of 
Fink teaches hole shape and position is a result-effective variable [fig 2 A & 0016]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum shape and/or position of the holes through routine experimentation in order to achieve the desired uniformity or plasma density in local areas [0016]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Hirose and Fink are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the regions of the baffle plate of modified Hirose to differ in hole shape and/or location to achieve the desired uniformity or plasma density in local areas [Fink - 0016].
Regarding claim 6:
Modified Hirose does not specifically teach the baffle plate is of a conical shape
Fink teaches the baffle plate (baffle assembly) is of a conical shape (conical shape) [fig 4A & 0020].
Modified Hirose and Fink are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the baffle plate of modified Hirose to be of a conical shape, as in Fink, because such is a suitable shape for a baffle plate [Fink – 0020] and/or to enhance the effect of blocking the plasma [Sato – 0056].
20.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2004/0149214) in view of Komiya et al (US 2003/0094135) as applied to claims 1-2 and 8-11 above, and further in view of Takagi et al (US 6,402,847).
The limitations of claims 1-2 and 8-11 have been set forth above.
Regarding claim 5:
Modified Hirose does not specifically teach the baffle plate includes a hole in the first region; and a diameter of the hole on a lower surface of the baffle plate is larger than a diameter of the hole on an upper surface of the baffle plate.
Takagi teaches the baffle plate (baffle plate, 309) includes a hole (310) in the first region [fig 26 & col 3, lines 11-20]; and a diameter of the hole on a lower surface of the baffle plate is larger than a diameter of the hole on an upper surface of the baffle plate (made narrow on the upper side and made wide on the lower side) [fig 26 & col 3, lines 11-20].
Modified Hirose and Takagi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the baffle plate of modified Hirose with holes of the claimed shape in the first region, as in Takagi, since such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].

Response to Arguments
21.	Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to the rejection of claim(s) 2 and 7-8 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 2 and 7-8 under 35 USC 112(b) has been withdrawn in view of the amendments to claim 2 and the cancellation of claim 7.
 22.	Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to the rejection of claim(s) 7-8 under 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claim(s) 7-8 under 35 USC 112(d) has been withdrawn in view of the cancellation of claim 7.
23.	Applicant's arguments, see Remarks, filed 12/27/2021, with respect to the rejection of claim(s) 1-2 and 7-9 under 35 USC 102(a)(1) and claim(s) 3 and 5-6 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Komiya et al (US 2003/0094135) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida (US 2015/0187542) teaches a shutter and baffle [fig 2]. Komiya et al (US 2003/0094135) teaches a baffle plate having a differing number of holes in first and second regions [fig 6]. Moon (US 2005/0224179) teaches a baffle plate of varying shape and varying hole configurations [fig 6A-7D]. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718